MEMORANDUM **
Ovsanna Karapetyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Karapetyan’s testimony omitted the knife attack she suffered in March 1998, which she described in her asylum application, and her testimony was inconsistent with her declaration concerning the year of the attack following her radio broadcast. Substantial evidence supports the IJ’s adverse credibility determination because these discrepancies go to the heart of her claim. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.2004); see also Chebchoub, 257 F.3d at 1043 (9th Cir.2001).
Because Karapetyan failed to demonstrate eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Karapetyan’s CAT claim is based on the same testimony the IJ determined was not credible, and Karapetyan points to no other evidence the IJ should have considered, she failed to establish eligibility for CAT relief. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.